DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.

Status of the Application
Claims 1-19, 21, and 22 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/05/2020 are acknowledged.  Claims 13 is amended. Claims under consideration in the instant office action are claims 1-19, 21, and 22.
 Applicants' arguments, filed 10/05/2020, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Election/Restrictions
Claims 13, 16, and 20-22 appear free of the prior art.  The restriction requirement between Groups I and II, as set forth in the Office action mailed on 01/07/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 1-12, 14, 15, and 17-19, directed to a nonelected invention or specie is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari (Essential Oil from Citrus aurantifolia Prevents Ketotifen-induced Weight-gain in Mice, Phytotherapy Research, 2010, 24, pp. 1893-1897).
Asnaashari teaches the effects of lime (Citrus aurantifolia) essential oils in reducing body weight, individually and in co-administration with ketotifen, an antihistaminic drug that causes weight gain (see abstract).  Regarding claim 1, Asnaashari teaches administering the essential oil of C. aurantifolia resulted in a reduction of body weight, thus treating weight gain that is associated with obesity in a patient (pg. 1895, left column, second paragraph, right column, fourth paragraph).  Asnaashari teaches that the essential oil of C. aurantifolia comprises pinocarveol (see Table 1).  Regarding claims 2 and 3, the composition disclosed by Asnaashari would not be precluded from such intended uses.  Regarding claims 4-11, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 4).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Therefore, the reference is deemed to anticipate the instant claims above.
Allowable Subject Matter
Claims 13-19, 21, and 22 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claim 13 recites a method of treating obesity, diabetes, dyslipidemia, fatty liver, or insulin resistance syndrome by administering isolated or purified pinocarveol wherein the subject in need thereof has a reduction in body weight, and wherein the isolated or purified pinocarveol does not suppress the subject's appetiteas an active ingredient to a subject in need thereof, which are not obvious or anticipatory over the prior art.

Conclusion
Claims 1-12 are rejected.
Claims 13-19, 21, and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANDREW P LEE/Examiner, Art Unit 1628         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629